DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of

    PNG
    media_image1.png
    300
    191
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    315
    182
    media_image2.png
    Greyscale

in the reply filed on 05/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 14 recite the limitation “a second electron transport layer comprising the compound of formula I and the benzimidazole derivative is absent”. This limitation is unclear as the limitation lists materials that are present and then says something is absent. For the purpose of examination the claim will be interpreted to read “a second electron transport layer comprising the compound of formula I wherein the second electron transport layer does not comprise the benzimidazole derivative”.  

Claims 2-13 and 15-20 depend from claims 1 or 14 and are rejected for the same reason. 

Claim 8 recites the limitation “wherein the benzimidazole derivative has a LUMO energy level ranging from -3.0 to -2.9 eV and the compound of Formula 1 has a LUMO energy level ranging from -3.2 eV to -3.1 eV”.  This limitation is unclear as the claim does not indicate how the LUMO values are measured. Depending on whether a LUMO is measured using an experimental method or calculated using a DFT method, LUMO values assigned to various materials often differ from 

Claim 11 similarly limits the LUMO values of the benzimidazole derivative and the compound of formula 1 but does not require that these values be obtained by any specific method(s) and is rejected for essentially the same issues as described above for claim 8. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al (US 2011/0215308) (Im) in view of Yamamoto et al (US 2010/0193773) (Yamamoto) and further in view of Huh et al (WO 2016/171406) (Huh).

It is noted that when utilizing Huh, the disclosures of the reference are based on US 2018/0066180 which is an English language equivalent of the reference because the US PG-PUB is the national stage entry of the international application upon which the WO document is based. 

In reference to claim 1-6 and 9, Im teaches an organic light emitting device comprising a substrate, a first electrode, a second electrode, a hole transport layer, an emission layer and an electron transport layer between the first and second electrode and wherein the electron transport layer includes an electron transporting material and a metal-containing material (Im [0013]-[0015]) wherein the electron transport layer includes at least one electron transport unit a first electron transport layer including the electron transporting material; a third electron 

Im teaches that the metal containing material can include a lithium complex (Im [0031]) but does not expressly teach that it includes a compound of the instantly claimed formula 1.

With respect to the difference, Huh teaches in analogous art, a compound of formula 2-1-2 as shown below that is an material for organic light emitting devices and exemplifies that it is used as a mixture in a device with lithium quinolate (LiQ) as an electron transporting layer (Huh [0159], [0189]). Huh further teaches that a device including the compound has low driving voltage, high efficiency and long service life characteristics. 


    PNG
    media_image3.png
    512
    268
    media_image3.png
    Greyscale

In light of the motivation of using the compound 2-1-2 with lithium quinolate of Huh as described above as a metal containing material in the device of Im, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 2-1-2 with lithium quinolate as described by Huh in order to provide a device with low driving voltage, high efficiency and long service life characteristics and thereby arrive at the claimed invention. 
For Claim 1: the first and second electrode read on an anode and a cathode, the emission layer reads on a light emitting layer, the hole transport layer reads on the hole transport layer, the second electron transport layer reads on the first electron transport layer, the third electron transport layer reads on the second electron transport layer.
For Claim 2: Reads on wherein the layers are in the claimed order.
For Claim 3: Reads on an electron injection layer. 
For Claim 4: The first electron transport layer reads on the third electron transport layer.
For Claim 5: Reads on wherein there are two units of the claimed structure.
For Claim 6: Reads on the claimed structure.
For Claim 9: Reads on Formula A.

In reference to claim 7, Im in view of Huh teaches the device as described above for claim 1. Im further teaches that the third electron transport layer has a thickness from about 0.01 nm to about 1 nm and the second electron transport layer has a thickness of about 6 nm to about 16 nm. 

While Im does not expressly state that the second layer is thicker than the third layer (corresponding to the instantly claimed first and second layer respectively) Im only teaches thicknesses that meet this requirement. It would have been obvious to have selected any value from among those taught to have arrived at the instant claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al (US 2011/0215308) (Im) in view of Huh et al (WO 2016/171406) (Huh) as applied to claim 1 above, and further in view of Yamamoto et al (US 2010/0193773) (Yamamoto).


In reference to claim 8, Im in view of Huh teaches the device as described above for claim 1.
Im in view of Huh does not expressly teach that the electron transport material is a specific material that meets the claimed LUMO requirements. 




    PNG
    media_image4.png
    298
    784
    media_image4.png
    Greyscale


Yamamoto further teaches that the use of this material in the device results in improvements in luminance and efficiency in light emission even under low driving voltage (Yamamoto abstract; [0005]; [0047]; [0070], etc.). 

In light of the motivation of using the compound 4-2 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 4-2 as described by Yamamoto in the device of Im in view of Huh in order to improve device luminance and efficiency and thereby arrive at the claimed invention. 

In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
For Claim 8: Reads on the elected materials.
For Claim 10: Reads on a compound of formula 2. 

In reference to Claims 11-12, Im in view of Huh and Yamamoto does not expressly teach that the materials have the claimed range of LUMO values and electron mobility values, the materials of the device of Im in view of Huh and Yamamoto is identical to the instantly claimed materials. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to Claim 13, Im in view of Huh and Yamamoto does not expressly teach that the materials have the claimed spectral properties, the materials of the device of Im in view of Huh and Yamamoto is identical to the instantly claimed materials. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al (US 2011/0215308) (Im) in view of Huh et al (WO 2016/171406) (Huh) as applied to claim 1 above, and Yamamoto et al (US 2010/0193773) (Yamamoto) as applied to claim 13 above, and further in view of Jianpu et al (US 2005/0218792) (Jianpu).

In reference to claims 14-20, Im in view of Huh and Yamamoto teaches the organic EL device as described above for claim 3. Im in view of Huh and Yamamoto further teaches that such devices are used for multicolor display devices (Im [0005]; Yamamoto [0002]).

Im in view of Huh and Yamamoto does not expressly teach the details of such a device comprising sub-pixels etc. as instantly claimed.



In light of the motivation of using the display device configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device configuration as described by Jianpu with the light emitting device described by Im in view of Huh and Yamamoto in order to prepare a display device with increased lifetime and thereby arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786